Citation Nr: 0609079	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  99-06 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability claimed as secondary to service-connected right 
elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1964 to December 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision.  In February 
20005, the Board remanded for further development.


FINDINGS OF FACT

1.  A cervical spine disability was not manifested in service 
or for many years after service, and preponderance of the 
evidence is against finding that the veteran's current 
disability is related to service.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a right shoulder disability 
that is related to his active military service or as a result 
of his service-connected right elbow disability.



CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active military service, and arthritis many not 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2005).

2.  A right shoulder disability was not incurred in or 
aggravated by active military service nor was it proximately 
due to or the result of the service-connected right elbow 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in September 2001, October 2003, and 
February 2005, VA informed the appellant of the provisions of 
the VCAA.  More specifically, these letters notified the 
appellant that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to his appeal but that 
he had to provide enough information so that VA could request 
the relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in March 1999 and supplemental statements of the case 
(SSOCs) in February 2004 and July 2005 in which the appellant 
and his representative were advised of all the pertinent laws 
and regulations regarding his claims.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's 
claims, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
the benefit sought.  Further, the claims file reflects that 
the February 2004 and July 2005 SSOCs contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Thus, to the extent that the letters 
notifying him of the VCAA may not have technically informed 
the appellant of each element of the VCAA, the appellant was 
nonetheless properly notified of all the provisions of the 
VCAA by the February 2004 and July 2005 SSOCs.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claims were adjudicated in 
November 1996.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the veteran were not given 
prior to the first adjudication of the claims, the content of 
the notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notices were provided, the case was readjudicated in July 
2005.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA and private medical records, VA examination reports, and 
Social Security Administration records have been obtained and 
there is no contention that additional relevant records have 
not been obtained.  The appellant has not indicated that he 
has any additional evidence to submit.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In light of the Board's denial of the veteran's service-
connection claims, no initial disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. 
Vet. App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

I.  Entitlement to service connection for a cervical spine 
disability.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis manifests to a degree of 10 percent within one 
year from the date of termination of active service, a 
rebuttable presumption that the disease was incurred in 
service is established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  This presumption does not apply as a 
disability did not manifest until many years post service, as 
discussed below.  

Service medical records are negative for findings of a 
cervical spine disability.  The first indication of a 
disability is an August 1995 VA Medical Center report showing 
an impression of straightening of cervical lordosis 
suggesting muscle spasm and cervical spine spondylotic 
changes.  This is 30 years post service discharge.  The 
veteran was afforded a VA examination in June 1964 which 
showed no complaints or findings of a cervical spine 
disability.  Also, the veteran filed claims for compensation 
shortly after service discharge; however, he did not indicate 
a cervical spine disability.  Furthermore, there is no 
opinion which provides a nexus between current disability and 
service.  Accordingly, service connection is not warranted.      

Additionally, the Board declines to obtain a medical nexus 
opinion with respect to the veteran's service connection 
claim because there is no evidence of a cervical spine 
disability in service or for three decades following service.  
Thus, while there is a current diagnosis of a cervical spine 
disability, there is no true indication that this disability 
is related to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Indeed, in view of the absence of evidence of 
the disability in service, the negative examination within 
one year of discharge, and that the lack of complaints of the 
disability until many years post-service, any etiology 
opinion would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2).

While the veteran has suggested that he currently has a 
cervical spine disability as a result of service, as a lay 
person, he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran has a cervical spine disability related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



II. Entitlement to service connection for a right shoulder 
disability claimed as secondary to service-connected right 
elbow disability.

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The veteran has a current right shoulder disability.  The VA 
examination report dated in November 2003 noted a diagnosis 
of calcific tendinitis of the right shoulder.

The veteran is currently service-connected for residuals of 
right elbow dislocation.  The issue is whether the veteran's 
current right shoulder was caused or aggravated by his 
service-connected right elbow disability.  Upon review of the 
claims folder (including the veteran's service medical 
records), the November 2003 VA examiner opined that the 
veteran's right shoulder tendinitis was not at least as 
likely as not secondary to service-connected right elbow 
disability.  The examiner concluded that the veteran's 
disability was due to the natural aging process.  This 
opinion has not been rebutted.  Therefore, as there is no 
evidence that the veteran's right shoulder disability was 
caused or aggravated by his right elbow disability, secondary 
service connection is unwarranted.  

Service connection under a direct basis likewise fails.  
Service medical records are negative for findings of a right 
shoulder disability.  Furthermore, there is no opinion which 
provides a nexus between service and current disability.  
Accordingly, service connection is not warranted.  

While the veteran has suggested that his current right 
shoulder disability is secondary to service-connected right 
elbow disability, as a lay person, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's current right shoulder disability is 
secondary to service-connected right elbow disability or 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right shoulder disability claimed as 
secondary to service-connected right elbow disability is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


